Citation Nr: 1510525	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-47 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a stress disorder and depression, claimed as being secondary to the Veteran's service-connected disabilities.

2.  Entitlement to an increased disability rating for left knee anteroposterior ligament insufficiency and medial instability, rated currently as 30 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Whether reduction of the disability rating for residuals of a broken left foot from 10 percent to 0 percent, effective from June 7, 2013, was proper.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 through May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2009 and in August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the January 2009 rating decision, the RO, among other issues, denied service connection for claimed stress and an increased disability rating for left knee anteroposterior ligament insufficiency and medical instability, rated as 30 percent disabling.  In the August 2013 rating decision, the RO effectuated a reduction of the disability rating assigned for residuals of a broken left foot from 10 percent to zero percent, effective June 7, 2013.  The Veteran has perfected timely appeals as to those issues.

The Veteran and a friend testified during an August 2010 Central Office hearing that was held at the Board's offices in Washington, D.C.  A transcript of this testimony is associated with the claims file.

In October 2011, the Board remanded the issues on appeal for further claims development, to include:  efforts to locate records for additional left knee and psychiatric treatment received by the Veteran since 2009; providing the Veteran with additional VCAA notice; and readjudication by the AOJ of the issues on appeal.  Subsequent efforts to comply with the directed remand action were undertaken by the Appeals Management Center (AMC) in Washington, D.C. and the Detroit RO, and the matter was returned to the Board.

In October 2012, the Board denied the Veteran's claim for a higher disability rating in excess of 30 percent for left knee anteroposterior ligament insufficiency and medial instability.  The Board remanded the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder after determining that still additional claims development was needed, to include:  efforts to obtain records for previously identified psychiatric treatment received by the Veteran; arranging the Veteran to undergo a new VA mental health examination to assess the nature and etiology of his claimed disability; and readjudication by the AOJ.  Additionally, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board determined that the evidence implicitly raised the issue of the Veteran's entitlement to a TDIU.  The TDIU issue was also remanded on the bases that it was inextricably intertwined with the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, and also, had not yet been considered and adjudicated in the first instance by the AOJ.

Concurrent with the foregoing, the Veteran appealed the Board's denial of a higher disability rating for his left knee disability to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2013 memorandum decision, the Court determined that the Board erred in failing to consider lay assertions by the Veteran concerning the impact of his left knee disability on his ability to perform various activities, and in turn, failed to consider whether consideration of an extra-schedular disability rating was warranted by such evidence.  On that basis, the Court vacated the Board's October 2012 denial and remanded it for further proceedings consistent with the memorandum decision.

Consistent with the Court's memorandum decision, the Board remanded the issue of the Veteran's entitlement to a higher rating for his left knee instability in July 2014.  The Board also remanded again the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder and to a TDIU.  On remand, the following additional development was to be performed:  affording the Veteran a new VA examination of his left knee; obtaining records for any additional treatment identified by the Veteran; and readjudication of the issues remaining on appeal by the agency of original jurisdiction.  The Board is satisfied that the directed development has been performed and will consider this matter on a de novo basis.

The claims file in this case consists of a traditional paper file as well as additional evidence being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All evidence stored in the traditional paper format and electronically have been reviewed and considered together as the whole evidentiary record. 

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has major depressive disorder, adjustment disorder, and pain reaction; however, these disorders are not shown as having been sustained during active duty service or as a result of an injury, illness, or event that occurred during active duty service, nor have they been shown as having resulted from or having been aggravated by the Veteran's service-connected disabilities.

2.  The Veteran has chronic and daily severe left knee instability that causes frequent falls and interferes with the Veteran's ability to stand, walk long distances, or use stairs and prevents him from participating in sports, recreation, cooking, shopping, household maintenance chores, and driving; however, he remains capable of walking distances of a few hundred yards with the assistance of a cane, leaving his domicile, and has not required hospitalization or surgery.

3.  Reduction of the disability rating assigned for the veteran's residuals of a broken left foot from 10 percent to a noncompensable disability rating, effective June 7, 2013, was effectuated in an August 2013 rating decision.

4.  The evidence does not show actual improvement of the Veteran's residuals of a broken left foot or in the Veteran's ability to function under the ordinary conditions of life and work due to his left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include a stress disorder and depression, claimed as being secondary to the veteran's service-connected disabilities, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2014).

2.  The criteria for a disability rating in excess of 30 percent for left knee anteroposterior ligament insufficiency and medial instability are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2014).

3.  The reduction of the disability rating for residuals of a broken left foot from 10 percent to a noncompensable disability rating is improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In relation to the issue of the propriety of the RO's reduction of the disability rating assigned for the Veteran's left foot disability, no further notification or assistance in developing the facts pertinent to these limited matters is required at this time, given the favorable action being taken below as to that issue.  Indeed, any such action would result only in delay.

Regarding the issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include a stress disorder and depression, and entitlement to a higher disability rating for left knee anteroposterior ligament insufficiency and medial instability, a pre-rating letter mailed to the Veteran in April 2008 notified the Veteran of the information and evidence needed to establish his claims.  This letter included notice of the process by which VA assigns disability ratings and effective dates.  After affording the Veteran reasonable opportunity to respond, her claim was adjudicated in the RO's January 2009 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

Also, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, lay statements, VA treatment records, and Board hearing transcript have been associated with the record.  Also, the Veteran was afforded VA examinations of his claimed psychiatric disorder in September 2009 and June 2013, as well as examinations to assess the manifestations, symptoms, and severity thereof associated with his left knee in October 2008 and August 2014.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the veteran's claimed psychiatric disorder and the current severity of the Veteran's left knee anteroposterior ligament insufficiency and medial instability over the course of the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection for an Acquired Psychiatric Disorder

In his claims submissions, the Veteran alleges generally that he is experiencing stress due to pain from his disabilities.  Indeed, in a March 2009 letter, the Veteran's spouse wrote that she had observed the Veteran being depressed because of his inability to move his knee.  In a December 2009 letter to his Congressman, he expressed that he had suicidal ideation because of his pain symptoms.  During his August 2010 Board hearing, he testified that he had received a psychiatric diagnosis of a stress/anxiety disorder.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Given the Veteran's rather general assertions that his claimed psychiatric disorder is related to pain from his disabilities in general, the Board observes that service connection is in effect for the Veteran for left knee anteroposterior ligament insufficiency and medial instability; left knee degenerative arthritis with limited motion; and residuals of a broken left foot, secondary to his left knee disabilities.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Subject to the foregoing, the Board observes that the Veteran's service treatment records show that the Veteran was admitted in July 1969 for psychiatric observation after an episode in which he accidentally overdosed on an unidentified medication.  Apparently, no psychiatric abnormality was observed and the Veteran's overdoes was deemed as not having been suicidal in nature.  A March 1970 record shows that the Veteran reported symptoms of nervousness at that time; however, no specific psychiatric findings were made, nor was a psychiatric diagnosis rendered.  Notably, the Veteran denied expressly having any previous or current psychiatric problems during his April 1970 separation examination.  A psychiatric examination performed as part of the separation examination was negative for any abnormality.  In sum, although the service treatment records indicate a one-time complaint of nervousness, there is simply no evidence that the Veteran had any psychiatric problems during service.  Indeed, the Veteran makes no such contention in this appeal. 

Post-service treatment records show that the Veteran initially received VA treatment for psychiatric complaints in November 2003.  At that time, he reported that he had been depressed due to inability to work since sustaining a back disability in a 1998 motor vehicle accident in which his car was rear-ended by a drunk driver.  He also reported concern over financial difficulties and stated that he had been required to sell his business.  Subjectively reported symptoms included depression, suicidal ideation, homicidal ideation toward government employees, hallucinations, loss of appetite, poor concentration, sleep disturbances, diminished interest in activities, being socially withdrawn, and feelings of hopelessness or worthlessness.

The Veteran was followed the following month, in December 2003 for similar ongoing complaints.  A mental status examination performed at that time revealed sleep disturbance; reported desire to be dead; and expressed homicidal ideation toward government employees, particularly, employees for the Social Security Administration (SSA).  A diagnosis of adjustment disorder was made.

Social security records in the claims file show that the Veteran was awarded social security benefits for back disabilities that resulted from the aforementioned motor vehicle accident in 1998.  Notably, a psychiatric evaluation performed at SSA's behest showed ongoing complaints of depression, poor sleep, poor appetite, poor concentration, low energy level, crying spells, thoughts of hurting himself, loss of interest in activities, and irritability because of his inability to work.  Moderate major depression was diagnosed; however, no opinion was rendered as to what was the cause of the depression.

Ongoing psychiatric complaints of a similar nature were reported by the Veteran during VA treatment in January 2004 and February 2009.  During the treatment in February 2009, the Veteran again reported financial stress and feeling ashamed and embarrassed at having to rely on his spouse's income.  Major depressive disorder and chronic pain syndrome were diagnosed.

During a September 2009 VA examination, the Veteran reported symptoms which included poor energy, being distracted, problems focusing, irritability (particularly toward his wife), and sleep disturbances.  A mental status examination performed at that time revealed that the Veteran was suspicious and irritable with agitated mood.  During serial seven exercises, the Veteran was able to subtract twice before refusing to continue, reportedly because he was unable to focus.  Remaining parts of the examination were normal.  On review of the claims file, the examiner noted a psychiatric history that is essentially consistent with that reported above.  The examiner diagnosed major depressive disorder and opined that it is not caused by or a result of the Veteran's left knee disability.  As rationale, the examiner noted that records in the claims file show that the onset of depression followed his 1998 motor vehicle accident and resulting back injury.

A subsequent VA treatment record dated June 2011 shows that the Veteran was seen at that time for ongoing major depressive disorder and chronic pain syndrome.  Again, however, no opinion was given as to the cause or origin of the Veteran's disorder.

During VA examination in June 2013, the Veteran continued to report stress related to his financial situation and of the recent development of his spouse being unable to work due to injury.  A mental status examination indicated anxiety and depression but was otherwise normal.  The examiner diagnosed major depressive disorder, but opined, however, that the disorder was neither caused by his service-connected disabilities, nor aggravated beyond its normal progression by his service-connected disabilities.  As rationale, the examiner noted that the Veteran did not receive any treatment for depression during service and was now complaining about financial problems after his spouse stopped working the previous year.  Also, the examiner appears to indicate that the chronology of the Veteran's complaints and diagnosed are inconsistent with a relationship between the diagnosed condition and his active duty service.

Records for additional VA treatment received by the Veteran in August 2014 express that the Veteran reported that he had become a "hermit" and that he was now spending a reported 95 percent of his time in his basement and away from other people.  He expressed distrust of VA and that he felt that VA was being fraudulent in the handling of his claims.  A mental status examination performed at that time indicated symptoms of anger and frustration but was otherwise normal.  Again, depression, adjustment reaction with mixed emotional features, and "pain problems" were diagnosed.

The evidence in this case shows that the Veteran has current major depressive disorder, adjustment disorder, and reaction to problems with pain.  Nonetheless, the evidence does not show that these disorders are related in any way to either the Veteran's active duty service or to his service-connected left knee, ligament insufficiency and medial instability; left knee degenerative arthritis with limited motion; or residuals from his broken left foot.  As noted above, there is no evidence of any psychiatric problems during the Veteran's active duty service, and indeed, he makes no such assertions.  To the extent that the Veteran alleges that his current psychiatric problems are related in some way to his service-connected disabilities, the weight of the evidence does not support such contentions.

The Board is mindful of the lay assertions advanced by the Veteran and his spouse that his psychiatric condition resulted from immobility and frustration caused by his service-connected disabilities.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, in view of the foregoing, the Veteran would be competent to provide probative statements as to when his depression and other psychiatric symptoms began.  Similarly, the Veteran's spouse is competent to provide probative statements as to her own observations of the Veteran's psychiatric symptoms and well-being. 

Nonetheless, the Veteran's and his spouse's assertions carry significant credibility concerns.  As noted, VA treatment records from November 2003 and December 2003 reflect that the Veteran admitted at those times that he was depressed because of his inability to work due to non-service-connected back disabilities that resulted from a non-service-related 1998 motor vehicle accident.  Indeed, this back disability and the occurrence of the 1998 motor vehicle accident are substantiated in Social Security records contained in the claims file.  Even in the VA examinations performed later in June 2013, the Veteran acknowledged stress and concern associated primarily with his financial situation and his spouse being unable to continue working, rather than frustration or pain attributable to the service-connected disabilities in his left knee and foot.  In view of these inconsistencies, the Board finds that the lay assertions raised by the Veteran and his spouse carry grave credibility concerns, and as such, are entitled to little probative weight.

By contrast, the findings, diagnoses, and opinions expressed by the VA examiners in their September 2009 and June 2013 reports are based upon factual findings gained from a review of the claims file, the Veteran's subjectively reported history, and objective findings on examination.  Indeed, the examiners' opinions are entirely consistent with the other evidence of record and are not rebutted by any contrary and probative psychiatric opinion.  As such, the Board assigns comparatively greater probative weight to the VA examiners' opinions than it does to the lay assertions raised by the Veteran and his spouse.

As the weight of evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include a stress disorder and depression, claimed as being secondary to the Veteran's service-connected disabilities, this claim must be denied.  In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable because the evidence weighs against the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

II.  Increased Disability Ratings

At the outset of this analysis, the Board wishes to point out that any question as to the disability rating assigned for the Veteran's left knee degenerative arthritis with limited motion is excluded from this appeal.  In that regard, service connection for both left knee degenerative arthritis with limited motion and for left knee anteroposterior ligament insufficiency and medial instability was granted by the RO in a March 2005 rating decision.  For each respective disability, ratings of 10 percent and 30 percent were assigned.  In the October 2007 claim from which this appeal stems, the Veteran stated broadly that he sought a re-evaluation of his left knee.  Indeed, in its January 2009 rating decision, the RO adjudicated the issues of higher ratings for both the Veteran's left knee degenerative arthritis with limited motion and the left knee anteroposterior ligament insufficiency and medial instability, denying higher ratings for both.  In a January 2009 NOD, the Veteran expressed that he wished to "appeal the denial of an increase for his left knee with anteroposterior ligament insufficiency and medial instability" expressly; however, appeared to exclude from his appeal any issue concerning his left knee degenerative arthritis with degenerative arthritis.  Indeed, the RO's October 2009 Statement of the Case considered only the question of the rating concerning the Veteran's left knee instability.  In his November 2009 substantive appeal, the Veteran perfected his appeal as to that issue and did not assert any disagreement as to the rating assigned for his left knee degenerative arthritis with limited motion.  In view of the foregoing, insofar as disabilities concerning the Veteran's left knee, the Board accepts jurisdiction only as to the question of the rating to be assigned for anteroposterior ligament insufficiency and medial instability.

Subject to the foregoing, the Board observes that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's defined and consistently applied policy is to administer the law under a broad interpretation; however, in a manner that is consistent with the facts shown in each case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

For all periods relevant to this appeal, the Veteran's left knee anteroposterior ligament insufficiency and medial instability has been rated in accordance with the criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under DC 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating.  A 20 percent disability rating is awarded where the evidence shows moderate recurrent subluxation or lateral instability of the knee.  A 30 percent disability rating is in order in cases of severe recurrent subluxation or lateral instability.  Notably, DC 5257 does not provide for a disability rating higher than the 30 percent rating that has already been awarded and that is presently in effect for the Veteran.

Consistent with Schafrath, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been raised by the Veteran.  Schafrath, 1 Vet. App. 589.  Insofar as the appeal at issue concerns only the rating being assigned for instability in the Veteran's left knee, the Board does not see any other applicable rating criteria.

In view of the foregoing, a disability rating in excess of 30 percent for the Veteran's left knee anteroposterior ligament insufficiency and medial instability may only be granted on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet App 111 (2008), the Court established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Mindful of the three-step procedure outlined above, the Board observes that the claims file includes an October 2008 VA examination, during which the Veteran reported episodic locking and instability in his left knee, particularly when going up and down stairs.  Functionally, he reported that he was unable to participate in sports or recreational activities, and, that he felt that he was unemployable because of his knee disability.  On examination, the Veteran demonstrated a moderately antalgic gait and required cane assistance for ambulating.  No evidence of medial or lateral collateral instability was observed and Lachman's and McMurray's tests for instability and subluxation were normal.  X-rays of the knee revealed moderate degeneration but no other abnormalities.

In a March 2009 statement, the Veteran's friend, R.B.H., wrote that he had observed the Veteran's knee giving out on him on multiple occasions and without warning.  He stated that the Veteran was unable to drive and that he no longer accompanied him on exercise walks.  He stated also that the Veteran had difficulty sleeping and using stairs.

In a statement received also in March 2009, the Veteran's spouse observed that the Veteran had decreased mobility due to his left knee and that he had difficulty standing, walking, and climbing stairs without buckling his knee.  She observed also that the Veteran's knee sometimes popped out of joint.  In terms of the Veteran's function, she observed that the Veteran had difficulties in performing activities such as cooking, shopping, and yard work.   Consistent with R.B.H.'s statement, she also noted that the Veteran no longer went on walks of three to five miles because of his knee and was required to carry his cell phone when he did go on walks in case he required a ride.

Subsequent VA treatment records indicate only sparse and intermittent treatment related to the Veteran's left knee.  In April 2010, the Veteran underwent treatment of a right heel fracture that was reported sustained in a fall after his left knee gave out.

During his August 2010 Board hearing, the Veteran testified that his left knee did continue to go out on him on a daily basis and that he sometimes fell because of the instability in his knee.  He testified also that he had difficulty on long car drives and was required to get out of the car to stretch his legs once every 45 minutes.

During VA treatment in February 2011, the Veteran continued to report that his left knee was giving out.  Indeed, a physical examination of the knee at that time revealed laxity, as well as joint line tenderness and crepitus.

In an April 2013 letter, the Veteran's neighbor, A.C., stated that he had witnessed the veteran limping and walking with a cane on a daily basis and being unable to perform activiti4s such as mowing his lawn and clearing snow.  In a September 2014 letter, the Veteran's spouse added that the Veteran was requiring assistance with personal care and home maintenance chores.

Considering the first prong identified by the Court under Thun, the Board concludes that the evidence in this case does not show that the manifestations from the Veteran's left knee instability have resulted in an exceptional disability picture that renders inadequate the available schedular criteria under DC 5257.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, a comparison between the level of severity and symptomatology of the Veteran's assigned 30 percent disability rating with the established criteria found under DC 5257 shows that the selected rating criteria reasonably describes the Veteran's disability level and symptomatology.  In that regard, the Board recognizes that the Veteran's left knee instability has resulted in frequent falls; difficulties with standing, walking, and using stairs; and difficulty performing tasks such as cooking, shopping, and home maintenance chores.  Still, the Board observes that the Veteran has not required any hospitalization, surgery, or other in-patient care for his left knee instability.  Indeed, records pertinent to a separate claim made by the Veteran for special monthly compensation for housebound status and the need for aid and attendance was denied based on findings in an April 2014 VA examination that the Veteran remained able to walk up to a few hundred yards with the use of assistive devices, was not bedridden, and remained capable of traveling outside of his domicile.  Similarly, although the record shows that the Veteran has been unemployed since 2002, as described above, statements made by the Veteran during psychiatric treatment and facts shown in the Social Security record in the claims file show that the Veteran's unemployment was a result of non-service-connected back disabilities sustained in a non-service-related motor vehicle accident that occurred in 1998.

In sum, the evidence appears to indicate that the Veteran has severe recurrent instability in his left knee, as contemplated by the 30 percent rating provided under DC 5257.  Although the evidence does show various functional limitations as asserted in the lay statements in the claims file, the evidence does not show manifestations beyond those already contemplated by the rating assigned.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected lumbar spine disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings, beyond those already contemplated and provided in this decision, are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in this case.

In view of the foregoing, the Veteran is not entitled to a disability rating in excess of 30 percent for his left knee anteroposterior ligament insufficiency and medial instability.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Propriety of Reductions

As noted above, an August 2013 rating decision reduced the disability rating assigned for the Veteran's residuals of a broken left foot from 10 percent to zero percent, effective June 7, 2013.  The Veteran challenges the propriety of the effectuated reduction.

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant is also to be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

Here, the Veteran was not provided any of the notice prescribed by 38 C.F.R. § 3.105(e).  Nonetheless, the reduction at issue did not result in any change to the Veteran's combined disability rating.  In that regard, the Board notes that even after the reduction at issue, the Veteran's combined disability rating remained unchanged at 40 percent.  As the amount of disability benefit payments is calculated based upon the Veteran's combined disability rating, and, as the August 2013 reduction of the disability rating assigned for the Veteran's left foot fracture residuals did not result in any change to the Veteran's combined disability rating, the reduction at issue cannot be said to have resulted in a reduction or discontinuance of compensation payments to the Veteran.  Accordingly, the notice and procedural requirements set forth under 38 C.F.R. § 3.105(e) do not apply in this case.

38 C.F.R. § 3.344(a) provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those upon which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

The provisions above apply to ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

Records in the claims file show that the pre-reduction rating of 10 percent for the Veteran's left foot fracture residuals had been in effect since January 27, 2010.  This 10 percent disability rating continued unabated until the reduction at issue, which, as noted above, was effective from June 7, 2013.  Accordingly, the pre-reduction 10 percent disability rating was in effect for less than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).  As such, the special provisions pertaining to reductions of ratings that have been in effect for five years or more under 38 C.F.R. § 3.344 (a) and (b) are not applicable to this case.

Subject to the foregoing, the Board notes that in considering the propriety of a rating reduction, VA must ascertain in all such cases, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Here, the August 2013 rating decision effectuating the reduction at issue expresses that VA's decision to reduce the disability rating for left foot fracture residuals was based exclusively upon information obtained from a June 2013 VA examination, which according to the RO, showed "mild or no symptoms."

During the June 2013 VA examination, the Veteran reported ongoing pain and swelling that was located over his left ankle and in the left medial arch.  An inspection of the foot revealed no evidence of a neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, or malunion of the tarsal or metatarsal bones.  Still, the Veteran was observed wearing a left ankle brace.  Also, physical examination revealed the presence of diffuse pain on light palpation of dorsal and medial arch of the left foot as well as dysesthesia.  Although the examiner opined that the dysesthesia could be related to neuropathy rather than complex regional pain syndrome, he did not offer an explanation for this opinion.

As noted above, a veteran's disability rating shall not be reduced unless an actual improvement in the disability is shown to have occurred.  Upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 30 percent disability rating versus the demonstrated symptomatology demonstrated since that time, the Board concludes that the evidence does not show actual improvement in the Veteran's left foot.  Accordingly, the effectuated reduction of the disability rating from 10 percent to a noncompensable disability rating for residuals of a broken left foot was improper.

 In view of the foregoing, the August 2013 reduction of the disability rating assigned for residuals of a broken left foot from 10 percent to a noncompensable disability rating, effective June 7, 2013, was not in accordance with the law and was improper.  As such, the Board has no legal option but to restore the 10 percent disability rating.  38 U.S.C.A. § 1155 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder, to include a stress disorder and depression, claimed as being secondary to the Veteran's service-connected disabilities, is denied.

An increased disability rating for left knee anteroposterior ligament insufficiency and medial instability, rated currently as 30 percent disabling, is denied.

The rating reduction from 10 percent to a noncompensable disability rating for residuals of a broken left foot effective June 7, 2013, was improper, thus entitlement to restoration of a 10 percent disability rating for residuals of a broken left foot is granted, effective June 7, 2013, subject to the laws and regulations governing the awards of monetary benefits.


REMAND

A review of the record shows that service connection is presently in effect for the Veteran for left knee anteroposterior ligament insufficiency and medial instability, rated currently as 30 percent disabling; left knee degenerative arthritis with limited motion, rated currently as 10 percent disabling; and residuals of a broken left foot, rated currently as 10 percent disabling.  Based on the foregoing, the Veteran has a 40 percent combined disability rating.  38 C.F.R. § 4.25.

In relation to his left knee disability, the Veteran expressed during an October 2008 VA examination that he did not feel he was employable because of his left knee disability.  Lay statements in the claims file assert further that the Veteran experiences various functional limitations, including inability to stand, walk for long distances, and use stairs, as well as the inability to perform various activities such as sports, recreation, mowing the lawn, clearing snow, and driving.  The VA treatment records and VA examinations performed in October 2008 and in August 2014 show also that the Veteran requires the use of a cane and a knee brace for ambulating and that he was impaired generally from moving freely.  In a formal October 2013 TDIU application, the Veteran alleged that he had been unable to secure or follow a substantially gainful occupation since 2001 due to disabilities in his left knee and ankle.

In view of the foregoing evidence, the Board is of the opinion that a claim for a TDIU has been implied by the record.  Rice, 22 Vet. App. 447.  Despite the same, the Veteran has yet to be afforded a VA examination of his service-connected disabilities to determine whether they, acting either alone or in conjunction, render the Veteran unable to secure or follow a substantially gainful occupation.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other treatment for his service-connected disabilities since August 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU. This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination for his service-connected disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since August 2014.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the Veteran should also be afforded a VA examination to determine whether the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.

For reference, the Veteran's current service-connected disabilities include:  left knee anteroposterior ligament insufficiency and medial instability; left knee degenerative arthritis with limited motion; and residuals of a broken left foot.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, render him unable to secure or follow gainful employment.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


